DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The penultimate line of claim 20 does not state what element is having its position adjusted.  For the purpose of examination this will be understood as the EGR shutter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 15, 25, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shioyama (U.S. Pat. No. 3,927,523).
Regarding claims 13 and 27, Shioyama a crawled vehicle (this preamble is not considered as constraining the structure of this claim since all of the elements after “comprising” have been met, this element in the preamble does not provide a meaningful limitation) comprising: 
an internal combustion engine (10); 
an engine compartment (as per the specification of this application on page 2 the “engine compartment” is simply where the engine is located.  Col. 1, lines 5-10 detail this is an engine for a vehicle and so would be housed somewhere on the vehicle and not a standalone engine.) housing the internal combustion engine; 
an air inlet (see figure 1 below) configured to catch air from outside of the crawled vehicle; 
a first channel (see figure 1 below) connected to the air inlet and configured to receive air coming from outside of the crawled vehicle; 
a second channel (see figure 1 below) configured to receive hot air coming from the internal combustion engine; 
a third channel (see figure 1 below) coupled to the internal combustion engine and configured to feed the internal combustion engine with air; 
an air filter (16, see figure 1 below) arranged along the third channel upstream of the internal combustion engine; 
a connection element (see figure 1 below is seen as the connection point where the first and second passages are combined into one passage) connected to: the first channel, the second channel, and the third channel; and 
an air adjusting device (76) comprising: a shutter coupled to at least one of the first channel (second channel option addressed), the second channel (76 is located in the second channel), and to the connection element (second channel option addressed), and a control device (82) configured to control a position of the shutter to adjust a temperature of the air entering the third channel (introducing or stopping exhaust gas recirculation would adjust the temperature of the air in the third channel).

    PNG
    media_image1.png
    466
    584
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 1 of the citation.

Regarding claim 15 which depends from claim 13, Shioyama discloses wherein the control device comprises an actuator (76a) coupled to the shutter and configured to adjust the position of the shutter to adjust an amount of air that enters the third channel from at least one of the first channel and the second channel.
Regarding claim 25 which depends from claim 13, Shioyama wherein the shutter is housed inside the connection element (second channel option addressed) and is movable among a plurality of positions to adjust air flow entering from at least one of the first channel and the second channel, the plurality of positions including a first position where the first channel is sealed and a second position where the second channel is sealed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Pat. No. 3,927,523) as applied to claim 13 above, and in view of Arai (U.S. Pub. No. 2011/0042599).
Regarding claim 14 which depends from claim 13, Shioyama does not disclose wherein the second channel is connected to the engine compartment (Shioyama is silent as to how this system is mounted).
Arai, which deals in EGR, teaches wherein the second channel is connected to the engine compartment (paragraph 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the teachings of Arai because securing the system to structural components provides support.  
Regarding claim 16 which depends from claim 15, Shioyama does not disclose the limitations of claim 16.  Arai, which deal in EGR, teaches wherein the control device comprises a position sensor (paragraph 44 discloses an opening degree sensor) configured to detect the position of the actuator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the teachings of Arai because this allows for a detectiong of the opening degree of the EGR valve (paragraph 137).

Claim 17, 18, 19, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Pat. No. 3,927,523) as applied to claim 13 above, and in view of Brewbaker (U.S. Pat. No. 10,330,034).
Regarding claim 17 which depends from claim 13, Shioyama discloses wherein the control device comprises a temperature sensor (80) and configured to measure a temperature indicative of a temperature of air at a point, wherein the control device is configured to adjust a position of the shutter based on the measured temperature (col. 5, lines 65- col. 6 line 10 discloses that the EGR valve is controlled by temperature measurements).
Shioyama does not disclose that the temperature sensor is coupled to the third channel or that is configured to measure temperature of the third channel.
Brewbaker, which deals in EGR, teaches that the temperature sensor is coupled to the third channel (55 is a temperature sensor downstream of where fresh intake is mixed with EGR in fig. 1) or that is configured to measure temperature of the third channel (locating 192 there would cause it to measure the temperature of the third channel).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the temperature sensor of Brewbaker because this sensor would allow for inferring EGR composition in order to control the EGR valve (col. 7, lines 3-20).
Regarding claim 18 which depends from claim 13, Brewbaker discloses wherein the control device comprises a temperature sensor (col. 8, lines 20-22 discloses an ambient temperature sensor) housed on the outside of the crawled vehicle and configured to measure a temperature indicative of a temperature of external air entering the first channel (col. 15, lines 8-10 discloses that the ambient sensors are outside the engine and even be weather sensors), wherein the control device is configured to adjust a position of the shutter based on the temperature measured (fig. 2 uses ambient conditions to determine engine conditions at 202 which allow for the determination of EGR at 208).
Regarding claim 19 which depends from claim 13, Brewbaker discloses wherein the control device comprises a temperature sensor (col. 7, lines 35-40 suggests other temperature sensors can be located in other locations and col. 1, lines 30-42 discloses Klopp U.S. Pat. No. 5,520,161 which uses intake temperature sensor, 48, to control EGR valve position which is located before the mixing of EGR which would be the first channel) housed in the first channel and configured to measure a temperature indicative of a temperature of external air entering the first channel, wherein the control device is configured to adjust a position of the shutter based on the temperature measured.
Note: Brewbaker does not disclose Klopp is incorporated by reference.  What Brewbaker does disclose is Klopps use of intake temperature to control an EGR valve.  As a result Klopps temperature sensor informs what is meant by Brewbakers “other locations” in col. 7.
Regarding claim 22 which depends from claim 13, Brewbaker discloses wherein: the control device comprises a load sensor (engine speed sensor is used col. 17, lines 50-55) coupled to the internal combustion engine and configured to detect a load datum of the internal combustion engine indicative of a percentage of instantaneous delivery power provided with respect to a maximum deliverable power; and the control device is configured to adjust a position of the shutter based on the detected load datum of the internal combustion engine (col. 8, lines 36-50).
Regarding claim 24 which depends from claim 13, Brubaker discloses wherein: the control device comprises a memory (14) storing a plurality of values couples, each values couple comprising a value of a temperature of air entering the internal combustion engine, and a (col. 5, lines 1-15 discloses the use of speed density models to determine EGR rates which are controlled by the EGR valve.  These densities are effected by the temperature of the air).

Claim 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Pat. No. 3,927,523) in view of Wang (U.S. Pat. No. 10,393,038).
Regarding claim 20 which depends from claim 13, Shioyama does not disclose the limitations of claim 20.
Wang, which deals in EGR, teaches further comprising: a turbine (510) arranged along the third channel between the air filter and the internal combustion engine (this turbine is located downstream of where the EGR and the intake air mix which is the third channel of Shioyama); 
a cooler (511) arranged along the third channel between the turbine and the internal combustion engine (shown in fig. 5); and a temperature sensor (651 is an intake manifold temperature sensor) of the control device arranged between the cooler and the internal combustion engine and configured to measure a temperature of air exiting the cooler; 
wherein the control device is configured to adjust a position of the based on the temperature measured (col. 17, lines 43-65 discloses how the sensor readings from 651 is used to control the EGR valve LP EGR valve).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the manifold temperature sensor and control of Wang because this is needed to produce the desired models so as to achieve the desired operation (col. 18, lines 1-5).
Regarding claim 21 which depends from claim 13, Wang discloses further comprising: an exhaust gas recirculation valve (517) configured to feed the internal combustion engine with mixed air comprising exhaust gases of the internal combustion engine and air from the third channel, the exhaust gas recirculation valve is configured to be fed by the third channel and is arranged upstream of the internal combustion engine and downstream of the cooler (shown in fig. 5); and a temperature sensor (651) of the control device arranged between the exhaust gas recirculation valve and the internal combustion engine and configured to measure a temperature of the mixed air; wherein the control device is configured to adjust a position of the shutter based on the measured temperature (col. 17, lines 43-65 discloses how the sensor readings from 651 is used to control the EGR valve LP EGR valve).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Pat. No. 3,927,523) as applied to claim 13 above, and in view of Smith (U.S. Pat. No. 5,361,860).
Regarding claim 26 which depends from claim 13, Shioyama does not disclose the limitations of claim 26.
Smith, which deals in vehicles using engines, teaches further comprising: a frame (45 and 46); two wheel assemblies arranged on opposite sides of the frame (18 and 19 have at least two wheels); a first crawl (22) wrapped around a first of the two wheel assemblies; and a second crawl (23) wrapped around a second of the two wheel assemblies.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the tractor of Smith because this is a type of vehicle which Shioyama states its engine is used for.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim requires a clogging sensor that monitors the air filter so as to determine clogging caused by snow and adjust the shutter controlling the amount of EGR based on the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747